DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-3, 5-8, 12, and 13 are objected to because of the following informalities:
In claim 1, line 8: “the acquirers” should apparently read --the one or more acquirers--.
In claim 1, line 12: “the acquirers” should apparently read --the one or more acquirers--.
In claim 1, line 17: “the acquirers” should apparently read --the one or more acquirers--.
In claim 2, line 2: “the acquirers” should apparently read --the one or more acquirers--.
In claim 2, line 2: “the areas” should apparently read --the one or more areas--.
In claim 3, line 5: “the acquirers” should apparently read --the one or more acquirers--.
In claim 5, line 3: “the acquirers” should apparently read --the one or more acquirers--.
In claim 5, line 6: “the hydrogen-containing gas supplier” should apparently read --the one or more hydrogen-containing gas suppliers--.
In claim 6, line 3: “the acquirers” should apparently read --the one or more acquirers--.
In claim 7, line 3: “the acquirers” should apparently read --the one or more acquirers--.
In claim 8, line 3: “the acquirers” should apparently read --the one or more acquirers--.
In claim 8, line 8: “the acquirers” should apparently read --the one or more acquirers--.
In claim 12, line 6: “the acquirers” should apparently read --the one or more acquirers--.
In claim 13, line 6: “the acquirers” should apparently read --the one or more acquirers--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation “when body temperature … is low.”  The term “low” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the metes and bounds of the body temperature are to be considered low.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2016114260 A; cited in the IDS filed 13 February 2020; hereinafter known as “Arai”), in view of Murota et al. (U.S. Pub. No. 2010/0006099 A1; cited in the IDS filed 13 February 2020; hereinafter known as “Murota”).
Regarding claim 1, Arai discloses a gas supply system (Abstract; [0001]) comprising: one or more gas suppliers 304/62/40 that supply a gas to one or more areas 50 in a building ([0008]-[0010]); one or more acquirers 502/504 that acquire information indicating that a person is present in the one or more areas ([0023]-[0025]); a controller 10 that causes, when it is determined that a person is present in a certain area of the one or more areas in accordance with the information acquired by the acquirers, at least one of the one or more gas suppliers to supply the gas to the certain area ([0010]; [0014]-[0026]; [0047]; [0052]); and an additive-containing gas generator 20 that generates the gas ([0010]; [0069]), wherein the acquirers further acquire body temperature information that is biological information of the person who is present in the certain area and the controller controls an additive concentration of the gas generated by the additive-containing gas generator in accordance with the body temperature information that is the biological information of the person acquired by the acquirers ([0025]; [0062]-[0063]).  Arai fails to disclose that the gas contains hydrogen such that the additive is hydrogen.  Murota discloses a hydrogen-containing gas supply system 1 (Abstract) comprising one or more hydrogen-containing gas suppliers 2 that supply a hydrogen-containing gas to one or more areas 3 in a building and a controller 7 controlling a hydrogen concentration of the hydrogen-containing gas in order to reduce adverse effects of reactive oxygen species on the human body by allowing hydrogen intake ([0002]; [0008]-[0013]; [0021]-[0022]; [0026]; [0034]-[0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arai so that the additive is hydrogen (such that the system includes a hydrogen supplier and the controller controls the concentration of hydrogen added to the gas by the gas generator), as taught by Murota, in order to reduce adverse effects of reactive oxygen species on the human body by allowing hydrogen intake.
Regarding claim 2, the combination of Arai and Murota discloses the invention as claimed, see rejection supra, and Arai further discloses that the acquirers are disposed in the areas ([0025]-[0026]).
Regarding claim 3, the combination of Arai and Murota discloses the invention as claimed, see rejection supra, and Arai further discloses that the controller causes at least one of the one or more hydrogen-containing gas suppliers to supply the hydrogen-containing gas to the certain area when it is determined that a person is present in the certain area in accordance with the information acquired by the acquirers from an information terminal ([0025]; e.g., portable terminal).
Regarding claim 4, the combination of Arai and Murota discloses the invention as claimed, see rejection supra, and Arai further discloses that the one or more hydrogen-containing gas suppliers are a plurality of hydrogen-containing gas suppliers each of which supplies the hydrogen-containing gas to a corresponding one of a plurality of areas ([0008]-[0011]), the one or more acquirers are a plurality of acquirers each disposed in a corresponding one of the plurality of areas ([0026]), and the controller causes, when a certain acquirer among the plurality of acquirers acquires information indicating that a person is present in the certain area and when it is determined that the person is present in the certain area in accordance with the information acquired by the certain acquirer, at least one of the one or more hydrogen-containing gas suppliers to supply the hydrogen-containing gas to the certain area ([0025]; [0060]-[0063]).
Regarding claim 5, the combination of Arai and Murota discloses the invention as claimed, see rejection supra, and Arai further discloses that each of the acquirers is a first detector that detects that a person is present in the certain area and upon the first detector detecting that a person is present in the certain area, the controller causes the hydrogen-containing gas supplier to operate ([0023]-[0025]; [0060]-[0063]).
Regarding claim 8, the combination of Arai and Murota discloses the invention as claimed, see rejection supra, and Arai further discloses that the acquirers further acquire biological information of the person who is present in the certain area ([0025]), and the controller causes at least one of the one or more hydrogen-containing gas suppliers to control at least one of a supply flow rate or a supply flow velocity of the hydrogen-containing gas in accordance with the biological information of the person acquired by the acquirers ([0063]; [0066]; [0069]).
Regarding claim 10, the combination of Arai and Murota discloses the invention as claimed, see rejection supra, and Arai further discloses an odorizer that adds an odor to the hydrogen-containing gas, wherein the hydrogen-containing gas supplier supplies to the certain area the hydrogen-containing gas having passed through the odorizer ([0040]-[0044]).
Regarding claim 11, the combination of Arai and Murota discloses the invention as claimed, see rejection supra, and further discloses a hydrogen house comprising the hydrogen-containing gas supply system according to claim 1 (e.g., Arai teaches buildings, which encompasses houses; Murota also teaches that the hydrogen supply system may be installed and used in buildings/capsules).

Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arai and Murota as applied to claim 1 above, and further in view of Sugiyama (U.S. Pub. No. 2019/0285307 A1).
Regarding claim 6, the combination of Arai and Murota discloses the invention as claimed, see rejection supra, but fails to disclose that each of the acquirers is a second detector that detects information indicating a position where a person is present in the certain area and upon the second detector detecting the information indicating the position where the person is person, the controller causes at least one of the one or more hydrogen-containing gas suppliers to supply the hydrogen-containing gas toward the position.  Sugiyama discloses a similar gas supply system (Abstract) comprising an acquirer 7 that detects that a person is present in an area and a controller 9 that controls gas supply based upon information acquired by the acquirer ([0037]-[0038]), wherein the acquirer further detects information indicating a position of the person in the area and the controller causes gas supply toward the position in order to direct the gas to where the person is located within the area and provide comfort ([0008]; [0040]-[0042]; [0057]-[0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Arai and Murota with a position detecting acquirer and associated control logic, as taught by Sugiyama, in order to direct the gas to where the person is located within the area and provide comfort.
Regarding claim 7, the combination of Arai and Murota discloses the invention as claimed, see rejection supra, but fails to disclose that each of the acquirers is a second detector that detects a position where a person is present in the certain area and the controller causes at least one of the one or more hydrogen-containing gas suppliers to control at least one of a supply flow rate or a supply flow velocity of the hydrogen-containing gas in accordance with the position where the person is present and that is detected by the second detector.  Sugiyama discloses a similar gas supply system (Abstract) comprising an acquirer 7 that detects that a person is present in an area and a controller 9 that controls gas supply based upon information acquired by the acquirer ([0037]-[0038]), wherein the acquirer further detects information indicating a position of the person in the area and the controller controls supply flow rate of the gas in accordance with the detected position in order to direct the gas to where the person is located within the area and provide comfort ([0008]; [0040]-[0042]; [0057]-[0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Arai and Murota with a position detecting acquirer and associated control logic, as taught by Sugiyama, in order to direct the gas to where the person is located within the area and provide comfort.
Regarding claim 12, the combination of Arai and Murota discloses the invention as claimed, see rejection supra, but fails to disclose that the controller causes at least one of the one or more hydrogen-containing gas suppliers to increase the hydrogen concentration of the hydrogen-containing gas supplied to the area and/or control at least one of a supply flow rate or a supply flow velocity of the hydrogen-containing gas supplied to the area, as body temperature serving as the biological information acquired by the acquirers increases.  Sugiyama discloses a similar gas supply system (Abstract) comprising an acquirer 7 that detects that a person is present in an area and a controller 9 that controls gas supply based upon information acquired by the acquirer ([0037]-[0038]), wherein the acquirer further detects information indicating body temperature of the person(s) in the area and the controller controls supply flow rate of the gas in accordance with the detected body temperature in order to direct the gas to where the person is located within the area and provide comfort ([0008]; [0040]-[0042]; [0057]-[0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Arai and Murota with a body temperature acquirer and associated control logic, as taught by Sugiyama, in order to direct the gas to where the person is located within the area and provide comfort.  Additionally, the detected body temperature will increase when a person simply enters the room, and both Arai and Sugiyama teach controlling supply flow based upon this.
Regarding claim 13, the combination of Arai and Murota discloses the invention as claimed, see rejection supra, but fails to disclose that the controller causes at least one of the one or more hydrogen-containing gas suppliers to decrease the hydrogen concentration of the hydrogen-containing gas supplied to the area and/or decrease a supply amount of the hydrogen-containing gas supplied to the area when body temperature serving as the biological information acquired by the acquirers is low.  Sugiyama discloses a similar gas supply system (Abstract) comprising an acquirer 7 that detects that a person is present in an area and a controller 9 that controls gas supply based upon information acquired by the acquirer ([0037]-[0038]), wherein the acquirer further detects information indicating body temperature of the person(s) in the area and the controller controls supply amount of the gas in accordance with the detected body temperature in order to direct the gas to where the person is located within the area and provide comfort ([0008]; [0040]-[0042]; [0057]-[0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Arai and Murota with a body temperature acquirer and associated control logic, as taught by Sugiyama, in order to direct the gas to where the person is located within the area and provide comfort.  Additionally, the detected body temperature will decrease when a person leaves the room, and both Arai and Sugiyama teach controlling supply amount based upon this.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arai and Murota as applied to claim 1 above, and further in view of Lee et al. (U.S. Pub. No. 2011/0225992 A1; hereinafter known as “Lee”).  The combination of Arai and Murota discloses the invention as claimed, see rejection supra, and Murota further discloses that the hydrogen-containing gas generator generates the hydrogen-containing gas by mixing hydrogen with air ([0021]; [0035]).  The combination of Arai and Murota fails to disclose a filter that removes impurities in air, wherein the hydrogen-containing gas generator mixes hydrogen with the air having passed through the filter.  Lee discloses a similar gas supply system (Abstract) comprising an inlet filter that removes impurities in air in order to remove odors and hazards and provide fresh air ([0102]; [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Arai and Murota with an inlet filter (such that the filtered air would then be mixed with the hydrogen), as taught by Lee, in order to remove odors and hazards and provide fresh air.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Furuhashi et al. (JP 2017003190 A; cited in the IDS filed 13 February 2020) teaches an airflow system for a building wherein a person within a specific region may be detected based upon information from a smartphone/information terminal.  Takehara (U.S. Pub. No. 2020/0395122 A1) teaches a system comprising a portable gas generator for providing a hydrogen-containing gas to be ingested by a user, wherein an appropriate gas is generated based upon biological information of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791